                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION


MICHAEL D. DELBRIDGE                                §

VS.                                                 §              CIVIL ACTION NO. 1:16-CV-412

DALLAS A. JONES                                     §

                             ORDER ADOPTING THE MAGISTRATE
                           JUDGE’S REPORT AND RECOMMENDATION

           Petitioner, Michael D. Delbridge, a federal prisoner currently confined at FCI Beaumont,

proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

           The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the petition for writ of habeas corpus without
prejudice for want of prosecution pursuant to Federal Rule of Civil Procedure 41(b).

           The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings.                No

objections to the Report and Recommendation of United States Magistrate Judge have been filed

to date.

                                                 ORDER

           Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

                 So ORDERED and SIGNED June 30, 2019.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge
